Citation Nr: 1703098	
Decision Date: 02/02/17    Archive Date: 02/15/17

DOCKET NO.  05-01 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida 


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. Connolly, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 2003. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which granted service connection for allergic conjunctivitis with a history angioedema and assigned a 0 percent (noncompensable) evaluation, effective December 1, 2003.

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing in March 2006.  The Board then remanded this case for additional development in October 2007.  After that development was completed, the Appeals Management Center (AMC) in Washington, D.C. promulgated a rating decision in December 2009 which granted a 10 percent disability rating for the claimed condition, effective December 1, 2009.  The case was returned to the Board for appellate review. 

In an October 2010 decision the Board granted an initial 10 percent rating for the Veteran's allergic conjunctivitis with a history of angioedema from December 1, 2003 to March 8, 2006, and then 40 percent thereafter.  The Veteran raised the issue of TDIU, which was remanded to the RO, most recently in January 2013. 


FINDING OF FACT

The Veteran's service-connected disabilities do not prevent him from securing and following substantially gainful employment.



CONCLUSION OF LAW

The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.16 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159.  If, however, for whatever reason it was not, or the notice provided was inadequate, this timing error can be effectively "cured" by providing any necessary notice and then readjudicating the claim - including in a statement of the case (SOC) or supplemental SOC (SSOC), such that the intended purpose of the notice is not frustrated and the Veteran is given an opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  The Veteran was provided VCAA notices in October 2010, November 2011, and May 2013.  The Veteran has not alleged any notice deficiency during the adjudication of the claim.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's VA records, and identified private treatment records have been obtained and associated with the record.  The Veteran was also provided with VA examinations which, collectively, are adequate as the record was reviewed, the examiner reviewed the pertinent history, examined the Veteran provided findings in sufficient detail, and provided rationale.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Veteran was specifically examined to assess and then reassess the severity of this disability in question.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  The records satisfy 38 C.F.R. § 3.326.

Finally, the Veteran testified at a Board hearing.  The hearing was adequate as the Veterans Law Judge who conducted the hearing explained the issue and identified possible sources of evidence that may have been overlooked.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

In summary, the Board finds that it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence should be submitted to substantiate the claim.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc) (observing that "the VCAA is a reason to remand many, many claims, but it is not an excuse to remand all claims."); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing circumstances as to when a remand would not result in any significant benefit to the Veteran).

TDIU

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities provided that if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a).  VA interprets the schedular requirements in 38 C.F.R. 4.16(a) to mean that a combined 70 percent rating is only required if no single disability is rated at 60 percent disabling.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F.  Generally, VA does not presume a claim for a TDIU is a claim for increase in all service-connected disabilities.  See M21-1, Part IV, Subpart ii, Chap. 2, Section F, Para h.  

The Veteran is service-connected for scar of the left hand (0 percent); hearing loss of the left ear (0 percent); Dupuytren's contracture with neuroma of the left hand (10 percent); recurrent Athlete's feet (10 percent); asthma (10 percent); bilateral tinnitus (10 percent); hiatal hernia/gastroesophageal reflux disease (GERD) (30 percent); and allergic conjunctivitis with angioedema (10 percent from December 1, 2003 and 40 percent from March 9, 2006).  The combined rating was 60 percent from December 1, 2003, and 70 percent from March 9, 2006.  Thus, the schedular criteria were met from March 9, 2006 and not before that time.  In a VA Form 21-8940, dated in November 2010, the Veteran reported that he had last worked fulltime in the Navy in September 2003, and that post-service, he had done paint/body work from September 2003 to May 2004.  He reported his education as one year of college, and that he had training as a Navy corpsman, and x-ray technician.  In a later 21-8940, the Veteran reported two years of college, and reported that he had done odd jobs only after service.

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  The rating board did not refer this case for extraschedular consideration.

The essential issue is whether the Veteran's service-connected disabilities preclude him from engaging in substantially gainful employment (i.e. work which is more than marginal, that permits the individual to earn a "living wage"). 38 C.F.R. § 4.16(b); Moore v. Derwinski, 1 Vet. App. 356 (1991).  The record must reflect that circumstances, apart from non-service-connected conditions, place him in a different position than other veterans having the same compensation rating.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether the Veteran, in light of his service-connected disabilities, was capable of performing the physical and mental acts required by employment, not whether he could find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

The Veteran's representative requested a vocational assessment; however, the Board finds that the record as it stand is sufficient to adjudicate the claim as the case was already remanded for evaluations which were performed and to obtain the Veteran's vocational rehabilitation file.  There was a negative response to the request for the vocational rehabilitation file; apparently the Veteran applied for benefits, but then did not keep any of his appointments and his file was closed.

The Veteran has indicated that his conjunctivitis with angioedema preclude employment.  His representative also basically asserts that his other disabilities also negatively impact employability.  When he was examined in December 2009, it was noted that the angioedema disability resulted in poor social interactions.  He had decreased mobility, speech and vision difficulty, lack of stamina, weakness, fatigue, and pain.  He had increased tardiness and absenteeism when he was working and had difficulty keeping a job due to debility.  The effect of the disability on his daily functioning was moderate overall, except for sports which were severely impaired.  The examiner did not opine as to whether employment was prohibited.  

In January 2011, the Veteran was examined by VA.  On his general medical examination, the Veteran described a typical day as follows.  He reported that he awoke at about six A.M. and would take a shower and then walk his dogs out on his eight acres.  He stated that he usually completed about two laps daily.  He stated then he sometimes went in to town for breakfast and also went to his father's auto shop where he worked on his racing car and did some racing with his racing car.  He reported he also performed some odd jobs for his father on the land that they own.  He used the example as operating the tractor, the bush hog, fence repair, and cutting trees.  He related that a couple of times a day, he would engage on the computer on social media in order to stay in touch with his sisters.  He said that sometimes in the evening, he visited and ate out with friends.  Also, for leisure, he would read, watch television, and watch videos on the computer.  He usually went to bed at about 9 P.M.  The examiner examined the Veteran's disabilities and concluded that his hernia resulted in no functional limitations; his asthma resulted in no functional limitations; his tinea pedis (Athlete's feet) resulted in no functional limitations; his left hand disability resulted in no functional limitations; his scar of the left hand resulted in no functional limitations.  It was noted that the Veteran's hearing loss resulted in difficulty hearing and his tinnitus resulted in sleep problems.  The examiner indicated that based on the service-connected disabilities alone, the Veteran was capable of full duty employment if he chose.  In a September 2012 medical addendum, it was indicated that the Veteran's allergic conjunctivitis did not prevent him from obtaining gainful employment.

A July 2011 VA examination revealed that the Veteran did not have psychiatric impairment.

In August 2015, the Veteran was provided additional VA examinations.  The audiological evaluation reflected that with regard to functioning, the Veteran related that he needed people to repeat themselves.  He indicated that he formerly wore his VA issued hearing aids, but that they were lost in a car wreck in 2011.  As for tinnitus, he ran a fan or played music when he went to bed so tinnitus did not keep him awake.  

The Veteran's other service-connected disabilities were also evaluated.  With regard to employment, the Veteran reported that he applied for a job and had an interview at a large automotive plant.  He said that the job was between the Veteran and another person and he was told that the position had been filled.  He put in an application at another job and planned on going to vocational rehabilitation, but he was having so many angioedema episodes that he withdrew.  He then attempted vocational rehabilitation again, but he was involved in an automobile accident and was paralyzed due to that for a while and went to a rehabilitation center to learn how to walk again.  Then, he had in-home physical therapy.  He stated that it took him a little more than a year to learn how to walk without a brace.  He related that his right leg and foot gave out on him sometimes.  The Board notes that the car accident and its residuals are not service related or connected.  The Veteran further stated that he applied for other jobs after that and also performed odd jobs and worked on restoring cars a bit.  As for his activities, he indicated that he babysat his sisters' children and would take them to the park and swimming.  He was unable to drag race due to his back, but still went fishing.  The examiner reviewed the medical evidence as well as the Veteran's report of activities of daily living and search for work.  The examiner opined that it was less likely than not the service-connected disabilities (including angioedema) were productive of disabling manifestations that prevented him from securing and following substantially gainful employment.  Based on his service-connected conditions alone, the examiner concluded that the Veteran was capable of sedentary to light or moderate duty activities, such as lifting less than 30 pounds, if he so chose.  

The Veteran has apparently not worked at full-time employment during the course of the appeal.  He has stated that a serious car accident affected his functioning after it occurred in 2011 during the recovery period.  

The Board has considered the effect of his service-connected disabilities during the entire course of the appeal, including during the time of the car accident.  The Board finds that the Veteran's service-connected disabilities alone do not preclude him from engaging in substantially gainful employment.  A combined 60 or 70 percent rating contemplates an impairment in the ability to perform substantially gainful employment due to the Veteran's service-connected disabilities.  However, "[t]he percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and their residual conditions in civil occupations."  38 C.F.R. § 4.1.  The Board believes that the VA Schedule for Rating Disabilities and the disability evaluation assigned to the Veteran's service-connected disabilities under that Schedule accurately reflect the Veteran's overall impairment to his earning capacity.  The Board recognizes that when he has flare-ups in his angioedema or other disabilities, his ability to function is impeded; however, his self-report of his basic daily activities reflects that the Veteran has functioning compatible with employment.  He is not impaired in his ability to perform physical activity as he walks eight acres, twice per day.  He is able to leave his home at will, drive, and engage in both social and leisure activities.  There is no mental impairment.  There is no evidence that his ability to perform sedentary employment is prohibited.  In fact, the Veteran's lifestyle is not wholly sedentary as shown in his own statements.  The VA examiners examined his disabilities and opined that the Veteran was capable of employment.  The VA examiners' opinions, rendered by medical professionals, are afforded significant probative weight.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (holding that the probative value of medical opinion evidence is based on the personal examination of the patient, the knowledge and skill in analyzing the data, and the medical conclusion reached); see also Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is factually accurate, fully articulated, and has sound reasoning for the conclusion.)

Accordingly, a TDIU rating is not warranted.



ORDER

Entitlement to a TDIU is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


